DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 33 and 34 are directed to a species of invention that is independent or distinct from the invention originally claimed for the following reasons:
New claims 33 and 34 each contain limitations directed to electron donor formulas represented by formula IIb in para [0051] of applicant’s originally filed specification. Electron donor formulas represented by formula IIb are directed to nonelected Species B as set forth in the restriction/election requirement made in the office action dated 21 May 2020, where applicant elected Species A, drawn to electron donor formulas represented by formula Ia in applicant’s reply dated 05 June 2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33 and 34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 13-15, 17-19, 21-22, 24-27, 29, and 31-32 are presently under consideration, Claims 20, and 33-34 are withdrawn from consideration and Claims 1-12, 16, 23, 28, and 30 are cancelled by applicant’s amendments filed with the response dated 17 December 2020.
Applicant’s amendments to the claims have overcome the prior art grounds of rejection made under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) by the prior art of Hadizad et al (A General Synthetic Route to Indenofluorene Derivatives as New Organic Semiconductors) and Tobin et al (US 2009/0036643). These rejections are therefore withdrawn.
Upon further search and consideration of the art, the prior art of Hadizad et al (A General Synthetic Route to Indenofluorene Derivatives as New Organic Semiconductors) in view of Chase et al (6,12-Diarylindeno[1, 2-b]fluorenes: Synthesis, Photophysics, and ambipolar OFETS) are still found to meet the amended claim limitations and a new grounds of rejection under this art is set forth below.
Applicant’s arguments and remarks where applicable are addressed below.

Claim Interpretation
Unless otherwise explicitly further limited by the claims, the claim limitations “alkyl radical” and “substituted alkyl radical” are given special definitions in view of applicant’s instant specification which recites in para [0036]:
[0036] The terms "alkyl group," "alkyl radical," "alkyl," "hydrocarbyl radical," "hydrocarbyl," and "hydrocarbyl group" are used interchangeably throughout this document. Likewise, the terms "group," "radical," and "substituent" are also used interchangeably in this document. For purposes of this disclosure, "alkyl group" refers to C1-C100 radicals, that may be linear, branched, or cyclic, and when cyclic, aromatic or non-aromatic. Examples of such radicals R*, TeR*, PR*2, AsR*2, SbR*2, SR*, BR*2, SiR*3, GeR*3, SnR*3, and PbR*3 (where R* is independently a hydrogen or hydrocarbyl radical, and two or more R* may join together to form a substituted or unsubstituted saturated, partially unsaturated or aromatic cyclic or polycyclic ring structure), or where at least one heteroatom has been inserted within a hydrocarbyl ring.

By para [0036] of applicant’s instant specification, “alkyl radical” and “substituted alkyl radical” unless otherwise further explicitly limited include C1-C100 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 17-19, 21, 24-27, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hadizad et al (A General Synthetic Route to Indenofluorene Derivatives as New Organic Semiconductors) and further in view of Chase et al (6,12-Diarylindeno[1, 2-b]fluorenes: Synthesis, Photophysics, and ambipolar OFETS).

Regarding claim 13 Hadizad discloses a method of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising: 
forming an indenofluorene (Page 796, Scheme 1 see: forming 2,6-dibromoindenofluorene compound)
forming an electron donor (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b); and 
2 compound in a Suzuki reaction).
Hadizad discloses the indenofluorene has the formula:

    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

and does not explicitly disclose the indenofluorene has the formula:
: 

    PNG
    media_image2.png
    376
    723
    media_image2.png
    Greyscale

Chase teaches forming an indenofluorene has the formula:

    PNG
    media_image3.png
    233
    143
    media_image3.png
    Greyscale

where Chase teaches the addition of the aryl groups Ar can be added to adjust the band gaps and thus the absorption profiles of the indenofluorene compounds and allow the indenofluorene compound to accept or donate two electrons (Chase, see Abstract and Conclusion and on page 2 see left and right hand columns and Table 1).
Chase and Hadizad are combinable as they are both concerned with indenofluorene moieties for use in organic semiconductor devices such as thin film transistors and OLEDs.
As Hadizad also teaches the base indenofluorene compounds can be easily brominated:

    PNG
    media_image4.png
    77
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Chase to brominate the indenofluorene as taught by Chase and employ said brominated indenofluorene in the cross-coupling reaction of Hadizad for the purpose of forming a donor acceptor small molecule or a donor-acceptor copolymer as Chase teaches this indenofluorene 
By the modification of Chase, modified Hadizad teaches the claimed indenofluorene where R1, R1’ are hydrogen and Alkyl and Alkyl’ are Phenyl groups or trimethylphenyl groups (2,4,6,-Me3C6H2) (Chase, see Fig. 4 and  compounds 4a and 4c in Scheme 1 and Table 1) where phenyl groups and substituted phenyl groups meet the limitations of Alkyl and Alkyl’ as claim 13 recites Alkyl and Alkyl’ as C1 to C50 alkyl radial or C1 to C50 substituted alkyl radical and as noted above under section “claim interpretation”, “alkyl radical” and “substituted alkyl radical” thus include C1-C50 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic. Phenyl groups and substituted phenyl groups are cyclic aromatic C1-C50 radicals under applicant’s definition.

Regarding claims 14, and 17-19, modified Hadizad discloses the method of claim 13, and Hadizad further teaches:
wherein the cross-coupling reaction is a Suzuki cross-coupling reaction, a Suzuki cross-coupling polymerization reaction, a Stille cross-coupling reaction, or a Stille cross-coupling polymerization reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction)
2 compound where Ar = a thiophene compound in 3a, 3b)
wherein the electron donor further comprises a boronic acid, a boronic ester, or a trialkyl stannane (Page 796, Scheme 1 see: forming ArB(OH)2 compound which is a boronic acid)
wherein the electron donor has the formula:
 
    PNG
    media_image5.png
    90
    134
    media_image5.png
    Greyscale

wherein X is a boronic acid and each of Ra, Rb, and Rc is independently a hydrogen, or a C1 to C50 alkyl radical (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b where Ra, Rb, and Rc are Hydrogen or a methyl group).

Regarding claim 21 Hadizad discloses a method of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising: 
forming an indenofluorene (Page 796, Scheme 1 see: forming 2,6-dibromoindenofluorene compound)
forming an electron donor (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b); and 
reacting the indenofluorene with the electron donor in a cross-coupling reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction), wherein the cross-coupling reaction is a Suzuki cross-coupling reaction, a Suzuki cross-coupling polymerization reaction, a Stille cross-coupling 2 compound in a Suzuki reaction).
Hadizad discloses the indenofluorene has the formula:

    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

and does not explicitly disclose the indenofluorene has the formula:

    PNG
    media_image6.png
    167
    288
    media_image6.png
    Greyscale

wherein: each of R1 and R1’ is independently a hydrogen, a C1 to C50 alkyl radical, a C1 to C50 substituted alkyl radical, a C1 to C50 alkoxy radical, a C1 to C50 substituted alkoxy radical, a C4 to C20 unsubstituted aryl ring, a C4 to C20 substituted aryl ring, a C4 to C20 unsubstituted heteroaryl ring, or a C4 to C20 substituted heteroaryl ring; Ar is a C4 to C20 unsubstituted aryl radical, a C4 to C20 substituted aryl radical, a C4 to C20 unsubstituted heteroaryl radical, or a C4 to C20 substituted heteroaryl radical; and Alkyl is a C1 to C50 alkyl radical or a C1 to C50 substituted alkyl radical.
Chase teaches forming an indenofluorene has the formula:

    PNG
    media_image3.png
    233
    143
    media_image3.png
    Greyscale

where Chase teaches the addition of the aryl groups Ar can be added to adjust the band gaps and thus the absorption profiles of the indenofluorene compounds and allow the indenofluorene compound to accept or donate two electrons (Chase, see Abstract and Conclusion and on page 2 see left and right hand columns and Table 1).
Chase and Hadizad are combinable as they are both concerned with indenofluorene moieties for use in organic semiconductor devices such as thin film transistors and OLEDs.
As Hadizad also teaches the base indenofluorene compounds can be easily brominated:

    PNG
    media_image4.png
    77
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Chase to brominate the indenofluorene as taught by Chase and employ said brominated indenofluorene in the cross-coupling reaction of Hadizad for the purpose of forming a donor acceptor small molecule or a donor-acceptor copolymer as Chase teaches this indenofluorene 
By the modification of Chase, modified Hadizad teaches the claimed indenofluorene where R1, R1’ are hydrogen and Ar and Alkyl’ are Phenyl groups or trimethylphenyl groups (2,4,6,-Me3C6H2) (Chase, see Fig. 4 and  compounds 4a and 4c in Scheme 1 and Table 1) where phenyl groups and substituted phenyl groups meet the limitations of Alkyl radicals as claim 21 recites Alkyl as C1 to C50 alkyl radial or C1 to C50 substituted alkyl radical and as noted above under section “claim interpretation”, “alkyl radical” and “substituted alkyl radical” thus include C1-C50 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic. Phenyl groups and substituted phenyl groups are cyclic aromatic C1-C50 radicals under applicant’s definition.

Regarding claims 24-26, modified Hadizad discloses the method of claim 21, and Hadizad further teaches:
wherein the electron donor comprises a thiophene (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b)
wherein the electron donor further comprises a boronic acid, a boronic ester, or a trialkyl stannane (Page 796, Scheme 1 see: forming ArB(OH)2 compound which is a boronic acid)

 
    PNG
    media_image5.png
    90
    134
    media_image5.png
    Greyscale

wherein X is a boronic acid and each of Ra, Rb, and Rc is independently a hydrogen, or a C1 to C50 alkyl radical (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b where Ra, Rb, and Rc are Hydrogen or a methyl group).

Regarding claim 27 Hadizad discloses a method of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising: 
forming an indenofluorene (Page 796, Scheme 1 see: forming 2,6-dibromoindenofluorene compound) and 
reacting the indenofluorene with an electron donor in a cross-coupling reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction), wherein the cross-coupling reaction is a Suzuki cross-coupling reaction, a Suzuki cross-coupling polymerization reaction, a Stille cross-coupling reaction, or a Stille cross-coupling polymerization reaction (Page 796, Scheme 1 see: reacting the indenofluorene and ArB(OH)2 compound in a Suzuki reaction).
Hadizad discloses the indenofluorene has the formula:

    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

and does not explicitly disclose the indenofluorene has the formula:

    PNG
    media_image7.png
    171
    585
    media_image7.png
    Greyscale

wherein: each of R1 and R1’ is independently a hydrogen, a C1 to C50 alkyl radical, a C1 to C50 substituted alkyl radical, a C1 to C50 alkoxy radical, a C1 to C50 substituted alkoxy radical, a C4 to C20 unsubstituted aryl ring, a C4 to C20 substituted aryl ring, a C4 to C20 unsubstituted heteroaryl ring, or a C4 to C20 substituted heteroaryl ring; Ar is a C4 to C20 unsubstituted aryl radical, a C4 to C20 substituted aryl radical, a C4 to C20 unsubstituted heteroaryl radical, or a C4 to C20 substituted heteroaryl radical; Alkyl is a C1 to C50 alkyl radical or a C1 to C50 substituted alkyl radical and when the indenofluorene includes Alkyl’, Alkyl’ is a C1 to C50 alkyl radical or a C1 to C50 substituted alkyl radical.
Chase teaches forming an indenofluorene has the formula:

    PNG
    media_image3.png
    233
    143
    media_image3.png
    Greyscale

where Chase teaches the addition of the aryl groups Ar can be added to adjust the band gaps and thus the absorption profiles of the indenofluorene compounds and allow the 
Chase and Hadizad are combinable as they are both concerned with indenofluorene moieties for use in organic semiconductor devices such as thin film transistors and OLEDs.
As Hadizad also teaches the base indenofluorene compounds can be easily brominated:

    PNG
    media_image4.png
    77
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Chase to brominate the indenofluorene as taught by Chase and employ said brominated indenofluorene in the cross-coupling reaction of Hadizad for the purpose of forming a donor acceptor small molecule or a donor-acceptor copolymer as Chase teaches this indenofluorene compound can be used to form new organic semiconductors where the addition of the aryl groups Ar provide the added benefit of adjusting the band gap and thus the absorption profiles of the indenofluorene compound and allowing said indenofluorene compound to accept or donate two electrons (Chase, see Abstract and Conclusion and on page 2 see left and right hand columns and Table 1).
By the modification of Chase, modified Hadizad teaches the claimed indenofluorene where R1, R1’ are hydrogen and Ar and Alkyl or Alkyl’ are Phenyl groups or trimethylphenyl groups (2,4,6,-Me3C6H2) (Chase, see Fig. 4 and  compounds 4a and 4c in Scheme 1 and Table 1) where phenyl groups and substituted phenyl groups meet 1 to C50 alkyl radial or C1 to C50 substituted alkyl radical and as noted above under section “claim interpretation”, “alkyl radical” and “substituted alkyl radical” thus include C1-C50 radicals that can be linear branched, cyclic, and when cyclic, aromatic or non-aromatic. Phenyl groups and substituted phenyl groups are cyclic aromatic C1-C50 radicals under applicant’s definition.

Regarding claims 31 and 32, modified Hadizad discloses the method of claim 27, and Hadizad further teaches:
wherein the electron donor moiety further comprises a boronic acid, a boronic ester, or a trialkyl stannane (Page 796, Scheme 1 see: forming ArB(OH)2 compound which is a boronic acid)
wherein the electron donor moiety has the formula:
 
    PNG
    media_image5.png
    90
    134
    media_image5.png
    Greyscale

wherein X is a boronic acid and each of Ra, Rb, and Rc is independently a hydrogen, or a C1 to C50 alkyl radical (Page 796, Scheme 1 see: forming ArB(OH)2 compound where Ar = a thiophene compound in 3a, 3b where Ra, Rb, and Rc are Hydrogen or a methyl group).



Claims 15, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hadizad et al (A General Synthetic Route to Indenofluorene Derivatives as New Organic Semiconductors) in view of Chase et al (6,12-Diarylindeno[1, 2-b]fluorenes: Synthesis, Photophysics, and ambipolar OFETS) as applied to claims 13-14, 17-19, 21, 24-27, and 31-32 above, and in further view of Tobin et al (US 2009/0036643).

Regarding claims 15, 22 and 29, modified Hadizad discloses the methods of claim 15, 21, and 27 above, but does not explicitly disclose wherein the cross-coupling reaction is a Stille cross-coupling reaction as Hadizad discloses a Suzuki cross-coupling reaction.
However, Tobin also teaches methods of forming a donor acceptor small molecule or a donor-acceptor copolymer comprising forming an indenofluorene moiety, forming an electron donor moiety and reacting the indenofluorene moiety with the electron donor moiety in a cross-coupling reaction on Pages 32-39 of the disclosure and teaches either a Stille cross-coupling reaction or a Suzuki cross-coupling reaction can be employed as the cross-coupling reaction (Tobin, paras [0176], and [0179]-[0181]).
Tobin and Hadizad are combinable as they are both concerned with methods of cross-coupling indenofluorene and electron donor moieties. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hadizad in view of Tobin to employ a Stille cross-coupling reaction as the cross coupling reaction in the method of Hadizad as taught by Tobin (Tobin, paras [0176], and [0179]-[0181]) as Tobin teaches such cross-coupling reactions can be performed with either a Stille cross-coupling reaction or a Suzuki .

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the response dated 17 December 2020 regarding claims 13, 21 and 27 that no starting material of the prior art of Hadizad includes R1 or R1’. Applicant’s argument has been fully considered but is not found persuasive as Hadizad teaches R1 or R1’ are hydrogen as Hadizad discloses the indenofluorene has the formula:

    PNG
    media_image1.png
    78
    192
    media_image1.png
    Greyscale

Applicant further argues on page 13 of the response dated 17 December 2020 regarding the combination of Hadizad and Chase that:
Applicant respectfully submits that Chase does not cure the deficiencies of Hadizad with respect to independent claims 13, 21, and 27, from which claim 16, 23, and 30 depend, respectively. Chase discloses indenofluorene having aryl substitution on the cyclopentyl rings. See Chase, Scheme 1. However, like Hadizad, Chase fails to disclose or suggest the substitution pattern of the independent claims as discussed above. Applicant, therefore, respectfully submits that Hadizad and Chase, alone or combined, teach, show, suggest, or otherwise render obvious claims 16, 23, and 20. Accordingly, withdrawal of the rejection is respectfully request.

Applicant’s argument has been fully considered but is not found persuasive as they are not commensurate in scope with the limitations of claims 13, 21 and 27. As recited in the above section “Claim Interpretation”:
Unless otherwise explicitly further limited by the claims, the claim limitations “alkyl radical” and “substituted alkyl radical” are given special definitions in view of applicant’s instant specification which recites in para [0036]:
[0036] The terms "alkyl group," "alkyl radical," "alkyl," "hydrocarbyl radical," "hydrocarbyl," and "hydrocarbyl group" are used interchangeably throughout this document. Likewise, the terms "group," "radical," and "substituent" are also used interchangeably in this document. For purposes of this disclosure, "alkyl group" refers to C1-C100 radicals, that may be linear, branched, or cyclic, and when cyclic, aromatic or non-aromatic. Examples of such radicals include methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, sec-butyl, tert-butyl, pentyl, iso-amyl, hexyl, octyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, cyclooctyl, and their substituted analogues. Substituted alkyl radicals are those in which at least one hydrogen atom of the hydrocarbyl radical has been substituted with at least one halogen (such as Br, Cl, F or I) or at least one functional group such as C(O)R*, C(O)NR*2, C(O)OR*, NR*2, OR*, SeR*, TeR*, PR*2, AsR*2, SbR*2, SR*, BR*2, SiR*3, GeR*3, SnR*3, and PbR*3 (where R* is independently a hydrogen or hydrocarbyl radical, and two or more R* may join together to form a substituted or unsubstituted saturated, partially unsaturated or aromatic cyclic or polycyclic ring structure), or where at least one heteroatom has been inserted within a hydrocarbyl ring.

By para [0036] of applicant’s instant specification, “alkyl radical” and “substituted alkyl radical” unless otherwise further explicitly limited include C1-C100 radicals that can be linear, branched, cyclic, and when cyclic, aromatic or non-aromatic.
Claims 13, 21 and 27 simply further limit the ranges of alkyl radicals and substituted alkyl radicals to C1-C50 radicals but otherwise are open to being linear, branched, cyclic, and when cyclic, aromatic or non-aromatic. By applicant’s broader definitions of “alkyl radical” and “substituted alkyl radical”, phenyl groups and substituted phenyl groups as recited by Chase meet the limitations of the claimed Alkyl or Alkyl’ radicals recited in claims 13, 21 and 27. If applicant wishes to have a narrower definition of the claimed Alkyl or Alkyl’ radicals, the claims should recite such limitations.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726